MEMORANDUM OF DECISION.
After jury trial upon an indictment charging aggravated assault (Class B), 17-A M.R.S.A. § 208 (1980), Maurice Smith was found guilty of the lesser included offense of assault (Class D), 17-A M.R.S.A. § 207 (1980). The only issues presented on appeal relate to Smith’s claim that the prosecutor’s closing argument included impermissible comment upon the election of the defendant not to testify and his claim that the prosecutor’s closing argument was calculated to inflame the jury. We disagree. Our review of the arguments of counsel satisfies us that in neither purpose nor content did the prosecutor overstep the bounds of propriety. See State v. Conner, Me., 434 A.2d 509 (1981); State v. Tibbetts, Me., 299 A.2d 883 (1973); see also State v. Reilly, Me., 446 A.2d 1125 (1982).
The entry is:
Judgment affirmed.
All concurring.